        Case 1:20-cv-03504-AJN Document 12 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       8/21/2020

Global Export Marketing Co., Ltd.,

                      Plaintiff,
                                                                                20-cv-3504 (AJN)
               –v–
                                                                                     ORDER
Abdelrahman A. Abbar Trading Company,

                      Defendants.



ALISON J. NATHAN, District Judge:

      Plaintiff is directed to file an affidavit of service of process no later than August 28, 2020.

      SO ORDERED.


Dated: August 21, 2020                              __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge




                                                1
